DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Berg, US 2008/0107312.
 	Regarding claim 1, Von Berg discloses a method of medical image registration (fig. 1; Abstract; para 0001 and 0025; a processing device and a method for registration of CT images and ultrasound images), the method to be implemented by a computer device and comprising:
 	(A)    obtaining an ultrasound target image (fig. 1, element B’; a transformed ultrasound image) from an ultrasound image (fig. 1, element B; ultrasound image) of one of multiple portions of a bone of a subject (para 0014; bones of the patient), the ultrasound target image corresponding to an area of interest in the ultrasound image (fig. 1, elements B’; Abstract; para 0034; obtaining the transformed ultrasound image from the original ultrasound image);
CT image) of respective portions of the bone of the subject (para 0014; bones of the patient), obtaining a CT candidate image (fig. 1, element A’; a transformed CT image) that corresponds to an area of interest in the CT image (fig. 1, element A’; Abstract; para 0033; obtaining the transformed CT image from the original CT image);
 	(C)    for each of the CT candidate images obtained for the CT images, calculating a similarity between the CT candidate image and the ultrasound target image (para 0011 and 0035; calculation of the degree of similarity between these images (i.e., transformed ultrasound image (B’) and transformed CT image (A’));
 	(D)    making one of the CT candidate images that corresponds to the greatest similarity among the CT candidate images serve as a CT target image (para 0024 and 0035-0036; maximizing the degree of similarity, while the steps are repeated for different two-dimensional test images (i.e., transformed CT images)  from the original image A (i.e., original CT image)); and
 	(E)    performing image registration on the ultrasound target image and the CT target image (fig. 1; Abstract; para 0010, 0035, and 0037; registration of the transformed test image A' (i.e., transformed CT image) and the transformed ultrasound image B').
 	Regarding claim 2, the method as claimed in claim 1, Von Berg further discloses between steps (B) and (C), further comprising:
 	(F)    determining whether an image size of the ultrasound target image is identical to an image size of any one of the CT candidate images (fig. 1, elements A’ and B’; para 0028 and 0037); and

 	Regarding claim 3, the method as claimed in claim 1, Von Berg further discloses between steps (B) and (C), further comprising:
 	(H) for each of the CT candidate images, performing feature extraction related to an upper contour of an object in the CT candidate image so that the CT candidate image only contains the upper contour of the object (fig. 1, element A’; para 0030-0033).
 	Regarding claim 4, the method as claimed in claim 3, Von Berg further discloses wherein step (H) includes, for each of the CT candidate images, keeping an uppermost pixel that has a non-zero pixel value in each column of the CT candidate image, and changing all other pixels in the CT candidate image into pixels having zero pixel values, leaving the CT candidate image with only the upper contour of the object thus extracted (fig. 1, element A’; para 0030-0033 and 0040).
 	Regarding claim 5, the method as claimed in claim 4, Von Berg further discloses wherein step (H) includes changing each of the uppermost pixels thus kept to have a pixel value equal to 255 (fig. 1, element A’; para 0030-0033 and 0040; i.e., pixel value 255 equal to white).
 	Regarding claim 6, the method as claimed in claim 1, Von Berg further discloses wherein step (C) includes calculating the similarity between the CT candidate 
 	Regarding claim 7, the method as claimed in claim 6, Von Berg further discloses wherein:
 	step (C) further includes, for each of the CT candidate images, calculating a parameter set of a geometric transformation related to a mapping relationship between the CT candidate image and the ultrasound target image according to the MI therebetween (para 0010-0011 and 0016); and
 	step (E) includes performing image registration on the ultrasound target image and the CT target image based on the parameter set of the geometric transformation that corresponds to the ultrasound target image and the CT target image (para 0010-0011, 0016, 0035, and 0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Seip et al, US 2016/0317129 – registering an ultrasound image to a computed tomography (CT) image dataset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665